NO. 07-01-0312-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

OCTOBER 18, 2001
______________________________

WESTSIDE PAINT AND BODY, INC.,




		Appellant


v.

U. S.  EMPLOYEES CREDIT UNION,


		Appellee

_________________________________

FROM THE COUNTY CIVIL COURT AT LAW NO. 1 OF HARRIS COUNTY;

NO. 737-549; HON. R. JACK CAGLE, PRESIDING
_______________________________

Before BOYD, CJ., QUINN and JOHNSON, JJ. 
	Westside Paint and Body, Inc. (Westside) appeals from a trial court's judgment
entered on May 18, 2001.   The clerk's record was filed June 29, 2001.  However, the
record does not reflect a request for the reporter's record.  Thus, the appellant's brief came
due on July 30, 2001.   Tex. R. App. P. 38.6 (stating that the brief is due 30 days after the
date the clerk's or reporter's record is filed, whichever is later).   Because Westside did not
file said brief by that date, we informed it,  by letter on August 31, 2001,  that its appeal
would be dismissed pursuant to Texas Rule of Appellate Procedure 42.3 unless it
responded within ten days and showed good cause for continuing the appeal.  On
September 6, 2001, Westside filed a motion requesting an extension of the August 31,
2001 deadline to September 18, 2001.   Said motion was granted.  However, no brief was
filed.  Rather, on September 19, 2001, Westside requested a second extension seeking
14 more days to file its brief.  It represented that a settlement offer was under
consideration.  We granted Westside the additional time sought and directed that the brief
be filed by October 3, 2001.  To date, we have received neither a brief, motion for
extension, nor notification of a settlement. 
	Accordingly, we dismiss this appeal for want of prosecution pursuant to Texas Rules
of Appellate Procedure 38.8(a)(1) and 42.3(b) and (c).


							Brian Quinn
							   Justice

Do not publish.


 SemiHidden="false"
   UnhideWhenUsed="false" QFormat="true" Name="Normal"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 







NO. 07-10-00388-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL C
 

OCTOBER
25, 2010
 

 
IN RE YORKSHIRE INSURANCE CO., LTD. AND OCEAN MARINE INSURANCE CO., LTD.

 

 
 
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
 
 
ORDER
 
On October 1, 2010, this Court
received a petition for writ of mandamus filed by Yorkshire Insurance Company,
Ltd., and Ocean Marine Insurance Company, Ltd., requesting the issuance of
mandamus to overrule the trial courts order granting Cynthia Fishers motion
to quash oral deposition.  In addition to
quashing the deposition of Fisher, the order further declared that documents
identified as Privileged Documents 1-44, Delivered From Jody Sheets To Mark
Buzzard In Open Court On January 8th, 2003, with label Defendants
# 3, are protected by lawyer-client privilege.  Responses to this petition were received from
the Segers and from Fisher on October 18.  
            On
October 6, 2010, the Court received Relators Motion
for Temporary Relief.  The motion
indicates that trial in the underlying cause is set to begin on November
1.  Insurers contend that the evidence
they are being denied by the trial courts order is material and essential to
their defense.  As such, Insurers pray
that this Court issue an order staying the underlying trial proceedings pending
a ruling on the petition for mandamus. 
While the Insurers certificate of conference indicates that the Segers oppose the motion, no response to the motion has
been filed.
            As
the evidence that is denied the Insurers by the trial courts order granting Cynthia
Fishers motion to quash oral deposition appears that it may be material and
essential to Insurers defense in the underlying proceeding, the Court hereby
grants the motion for temporary relief and orders that the proceedings in the
84th District Court of Hutchinson County, Texas, are stayed pending
this Courts ruling on Insurers petition for writ of mandamus.
 




                                                                                                Per
Curiam